ORDER
This matter came before the Court on the joint petition of the Attorney Grievance Commission of Maryland and respondent, Sharon L. Guida, to place respondent on suspension for six (6) months commencing December 1, 1996.
The Court having considered the petition, it is this 27th day of September, 1996,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED and Sharon L. Guida *561is hereby suspended from the practice of law in the State of Maryland for six (6) months, said suspension commencing on December 1, 1996, and it is further
ORDERED, that respondent shall promptly notify each of her clients to advise them that she has been suspended from the practice of law for six (6) months, that she is, as a result, not permitted to practice law during her suspension, and that they should promptly seek counsel of their choice to take over their cases if need be. Respondent shall also make the client files available and give notice in her letter to each client as to how and where they can obtain their files, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Sharon L. Guida from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.